DETAILED ACTION
This non-final Office action is in response to the claims filed on March 8, 2021.
Status of claims: claims 1-4 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 and 3/8/2021 were considered by the examiner.

Specification
The abstract of the disclosure is objected to because it is unclear and grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, line 2 – “lifting/lowering” is unclear.  What does the backlash mean?  “and”? “or?” 
Claim 1, line 8 – “lifted/lowered” is unclear for reason outlined above.
Claim 1, lines 10, 11, 16, 17, the phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 1, lines 10,11 – “rainwater and the like dropping direction” is unclear. What direction is this?  What direction is a “rainwater … dropping direction?”
Claim 1, lines 12-14 – “an eave formed on one side of the sider through the lifting wire” and “an eave formed on the other side of the slider through the lifting wire” are both unclear. Each eave does not appear to be “formed” “through the lifting wire,” as recited.
Claim 1, line 16 – “arranged shifted from each other” requires revision.
Clam 2 – last three lines of the claim are unclear and require revision.
Claims 3 and 4 – “and the like” is indefinite for the reason outlined above.
Claims 3 and 4 – shouldn’t “the first rainwater guide portion and the second rainwater guide portion of the slider have two eaves” be amended to “the first rainwater guide portion and the second rainwater guide portion of the slider each have two eaves?”
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17195745 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17195745 claims a wire regulator comprising: 
a guide rail along a window glass lifting/lowering direction; a slider attached to a window glass and movably engaging with the guide rail; a lifting wire locked at a lifting wire end housing portion on one end side and extending upward of the slider; and a lowering wire locked at a lowering wire end housing portion on one end side and extending downward of the slider, 
wherein the slider is lifted/lowered along the guide rail by movement of the lifting wire and the lowering wire along the guide rail, a lifting wire extension direction is a direction crossing a rainwater and the like dropping direction, a first rainwater guide portion having an eave formed on one side of the slider through the lifting wire and a second rainwater guide portion having an eave formed on the other side of the slider through the lifting wire are further provided, and 
the eave of the first rainwater guide portion and the eave of the second rainwater guide portion are arranged shifted from each other in the rainwater and the like dropping direction, as recited in claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 are, a best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6523962B2. (hereinafter “’962B2”).
‘962B2 discloses a wire regulator comprising: 
a guide rail 3 along a window glass lifting/lowering direction; 
a slider 2 attached to a window glass and movably engaging with the guide rail; 
a lifting wire 8 locked at a lifting wire end housing portion on one end side and extending upward of the slider; and 
a lowering wire 9 locked at a lowering wire end housing portion on one end side and extending downward of the slider, 
wherein the slider is lifted/lowered along the guide rail by movement of the lifting wire and the lowering wire along the guide rail, 
a lifting wire extension direction is a direction crossing a rainwater and the like dropping direction, (see FIG. 6)
a first rainwater guide portion (see annotated figure below) having an eave formed on one side of the slider through the lifting wire and a second rainwater guide portion having an eave formed on the other side of the slider through the lifting wire are further provided, and 
the eave of the first rainwater guide portion and the eave of the second rainwater guide portion are arranged shifted from each other in the rainwater and the like dropping direction. (claim 1)





[AltContent: textbox (second rainwater guide portion)]
[AltContent: textbox (eaves)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first rainwater guide portion)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    244
    246
    media_image1.png
    Greyscale

’962B2 further discloses wherein an upper end portion of the eave of the first rainwater guide portion and an upper end portion of the eave of the second rainwater guide portion are provided adjacent to a groove 23 through which the lifting wire passes, and 
the eave of the first rainwater guide portion and the eave of the second rainwater guide portion are formed such that at least either one of the upper end portion of the eave of the first rainwater guide portion or the upper end portion of the eave of the second rainwater guide portion overlaps with an opening of the groove through which the lifting wire passes in a case where the groove through which the lifting wire passes is viewed from above the slider, and the opening of the groove through which the lifting wire passes is not visible. (claim 2)
’962B2 further discloses wherein the first rainwater guide portion and the second rainwater guide portion of the slider have two eaves overlapping with each other in the rainwater and the like dropping direction. (claims 3,4)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634